Citation Nr: 0122050	
Decision Date: 09/04/01    Archive Date: 09/11/01

DOCKET NO.  01-01 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs death benefits.


WITNESSES AT HEARINGS ON APPEAL

Appellant
Appellant's son-in-law


ATTORNEY FOR THE BOARD

J. K. Barone, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 1999 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which determined that the 
appellant did not have basic eligibility for VA death 
benefits.

The appellant was afforded a hearing before the RO Decision 
Review Officer in May 2001.  She and her son-in-law appeared 
at a hearing before the undersigned Member of the Board in 
June 2001.  Transcripts of both hearings are of record.


FINDING OF FACT

The U.S. Army Reserve Personnel Center has certified that the 
appellant's deceased spouse had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the Armed Forces of the United 
States.


CONCLUSION OF LAW

The criteria of "veteran" for the purpose of the 
appellant's entitlement to VA death benefits have not been 
met.  38 U.S.C.A. §§ 101, 107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.1, 3.2, 3.8, 3.9, 3.203 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

In her May 1999 application for VA death benefits, the 
appellant reported that her spouse had service in the United 
States Armed Forces from September 1941 to March 1945 with 
Headquarters and Service Company, 71st Engineering Battalion.  
Accompanying her application was Form AGNR2 dated in May 
1999, from the Armed Forces of the Philippines, Office of the 
Adjutant General, indicating that the appellant's spouse had 
service as indicated in her application.  The document did 
not indicate that the spouse's name was carried on the 
"Approved Revised Reconstructed Guerrilla Roster of 1948."  
Also submitted was a copy of her spouse's death certificate.

In July 1999, the RO requested that the U.S. Army Reserve 
Personnel Center (ARPERCEN) verify the service of the 
appellant's spouse and furnished ARPERCEN with the spouse's 
full name, date of birth, claimed service number, and claimed 
dates of service.  In October 1999, ARPERCEN reported that 
the appellant's spouse had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in service of the Armed Forces of the United 
States.

By a letter dated in October 1999, the RO informed the 
appellant that ARPERCEN had certified that her spouse had no 
valid military service and that her claim was therefore 
denied.  

The appellant's notice of disagreement was accompanied by 
another AGNR2, dated in July 1999, and a medical certificate 
concerning her spouse.  A copy of the July AGNR2 was 
submitted by the appellant's child in January 2000.

The appellant was afforded a personal hearing before the RO 
Decision Review officer in May 2001.  She stated that she had 
no additional evidence to present, and reiterated that her 
spouse was in fact a veteran of World War II.  In June 2001, 
the appellant appeared before the undersigned Member of the 
Board.  She testified that her spouse had entered service in 
1942 and was discharged in 1945.  She stated that he used no 
other name than the one which she had already provided.  Her 
son-in-law provided no additional testimony.

II.  Analysis

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Act and implementing regulations 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The record reflects that the appellant has been informed of 
the requirements for establishing entitlement to death 
benefits.  A letter from the RO dated in October 1999 
notified the appellant of the information and evidence 
required to substantiate her claim.  Further, the RO 
requested verification of service of the appellant's spouse.  
The appellant has neither identified unobtained evidence that 
might aid her claim nor that which might be pertinent to the 
bases of the claim's denial.

The RO denied this claim because the appellant's spouse had 
no valid military service on which to base basic eligibility 
for VA benefits.  In the circumstances of this case, a remand 
would impose additional burdens on VA with no benefit flowing 
to the appellant.  See Sabonis v. Brown, 6 Vet.App. 426, 430 
(1994); Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991).  VA 
has satisfied its duties to inform and assist the appellant 
in this case.  Further development and investment of VA's 
resources are not warranted.  Accordingly, the Board finds 
that all relevant evidence has been obtained with regard to 
the claim and that no further assistance to the appellant is 
required to comply with VA's duty to assist her.  See 38 
U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  

Eligibility for VA benefits is governed by statutory and 
regulatory law which defines an individual's legal status as 
a veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d) (2000).  The term "veteran of any war" means any 
veteran who served in the active military, naval, or air 
service during a period of war.  38 C.F.R. § 3.1(e).  In 
addition, service in the Philippine Scouts and in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized 
guerrilla service, is recognized service for certain VA 
purposes, as authorized by 38 U.S.C.A. § 107; 38 C.F.R. § 
3.8, 3.9.  

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions:  
(1) the evidence is a document issued by the service 
department, (2) the document contains needed information as 
to length, time and character of service, and (3) in the 
opinion of the VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a). 

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the regulatory requirements, 
VA shall request verification of service from a service 
department.  38 C.F.R. § 3.203.  With regard to Philippine 
service, certifications by the service department will be 
accepted as establishing periods of recognized service as a 
Philippine Scout, a member of the Philippine Commonwealth 
Army serving with the Armed Forces of the United States, or 
as a guerrilla.  38 C.F.R. §§ 3.8, 3.9.  Moreover, a service 
department determination as to an individual's service shall 
be binding on VA.  Dacoron v. Brown, 4 Vet.App. 115, 120 
(1993); Duro v. Derwinski, 2 Vet.App. 530, 532 (1992).  Under 
38 C.F.R. §§ 3.9 and 3.203, Philippine veterans are not 
eligible for veterans' benefits unless a United States 
service department documents or certifies their service.  
Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).

Because the appellant did not submit service information 
meeting the criteria set out under 38 C.F.R. § 3.203(a), the 
RO requested verification of the claimed military service of 
the appellant's spouse from ARPERCEN.  In its request, the RO 
provided the identifying information submitted by the 
appellant, including the full name, date of birth, alleged 
service number and dates of claimed service.  In October 
1999, ARPERCEN reported that the appellant's spouse had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
Armed Forces of the United States.  As noted above, a service 
department determination as to whether an individual had 
qualifying service is binding on VA.  The appellant has 
submitted no additional information that would warrant 
another request for verification.

Although the record contains a certification from the Office 
of the Adjutant 
General of the Armed Forces of the Philippines reporting 
service in Headquarters and Service Company, 71st Engineering 
Battalion, VA is not bound by Philippine Army determinations 
of service.  

Therefore, inasmuch as the service department's verification 
of the service of the appellant's spouse is binding on VA, 
the Board concludes that the appellant's spouse is not 
considered a "veteran," and that the appellant has not 
attained status as a valid claimant.  Therefore, the 
appellant's claim for entitlement to VA death benefits must 
be denied as a matter of law.  See Sabonis v. Brown, 6 
Vet.App. 426, 430 (1994). 


ORDER

Basic eligibility for VA benefits is not established; thus, 
the appeal is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 

